Given, J.
Plaintiff claims possession of the goods in question by virtue of being the absolute and unqualified owner thereof, while the defendant Hamill, as sheriff, claims them by virtue of the levy of a writ of attachment in his hands in favor of defendant Minchen against Nichols. Appellants contend that the plaintiff failed to prove ownership, and the court, therefore, erred in directing a verdict for the plaintiff, and in rendering judgment thereon. The only evidence of ownership offered by the plaintiff was that of Mr. Lee, traveling salesmen for the plaintiff. He was asked: “Do you know whose goods these were that you examined there in the jewelry store, in the presence of the sheriff and myself?” Defendants objected as incompetent, the objection was overruled, and the witness answered: “I do.” He was then asked: “Whose were they?” Defendants objected as incompetent, which objection was overruled, and defendants excepted. The witness answered: “Belong to *633Weil, Dreyfus & Co.” This witness further stated that the goods had been billed to Jonas Nichols, Carroll, Iowa, in pursuance of a sale he had made to Nichols. No evidence whatever was introduced tending to show that the sale to Nichols had been canceled. If it may be said that the objections stated above were properly overruled, because the answers called for were merely preliminary to showing ownership in the plaintiff, we are left without any evidence whatever of ownership, but, upon the contrary, have evidence that the goods had been sold to Nichols. The plaintiff having failed to introduce any evidence of ownership, or right to possession, we think that the defendants’ motion for a verdict should have been sustained, and that the plaintiff’s motion for a verdict should have been overruled. Our conclusion is that the judgment of the district court must be reversed.